953 F.2d 645
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ersel WILLIAMSON, Plaintiff-Appellantv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee
No. 90-6444.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1992.

Before RYAN, Circuit Judge, WELLFORD, Senior Circuit Judge, and HIGGINS, District Judge.*
PER CURIAM.


1
Plaintiff Ersel Williamson appeals the district court's judgment affirming the Secretary's denial of disability insurance benefits and supplemental security income benefits.   Because we conclude that the Secretary's decision is supported by substantial evidence, we affirm the district court's judgment.

I.

2
Mr. Williamson was born on August 8, 1937.   He completed the seventh grade.   He has no vocational training and has not served in the military forces of this Country.   His past relevant work has been as an unskilled worker in and around coal mines since 1954, performing heavy manual labor.   The record reflects that Mr. Williamson did not quit work because of disability reasons, but that he was laid off in October, 1982, when the coal mine he was working at shut down.   Thereafter, he drew unemployment compensation benefits for six months and looked for work for about one year.

II.

3
Mr. Williamson applied for disability insurance benefits and supplemental security income benefits on March 28, 1985.   The case proceeded through administrative channels to a denial by an Administrative Law Judge, which decision was approved by the Appeals Council.   The United States District Court remanded the case for consideration of non-exertional limitations on December 27, 1988, and again proceeded to a hearing before an Administrative Law Judge who denied the claim a second time by decision dated January 8, 1990.   Mr. Williamson then sought judicial review a second time of the Secretary's decision.   Both parties then moved for summary judgment.   The district court granted the Secretary's motion for summary judgment on October 22, 1990.

III.

4
Having reviewed the entire record, we agree that Mr. Williamson has a number of medical maladies including, but not limited to, chronic obstructive pulmonary disease, pneumoconiosis, arteriosclerotic heart disease, high blood pressure, degenerative arthritis, as well as limited intelligence.


5
However, it is not the function of this Court to engage in the weighing of conflicting evidence and the evaluation of credibility.   Bradley v. Secretary of Health and Human Servs., 862 F.2d 1224, 1228 (6th Cir.1988).   When substantial evidence supports the Secretary's decision, it must be affirmed, even though substantial evidence might also support the plaintiff's claim.   Smith v. Secretary of Health and Human Servs., 893 F.2d 106, 108 (6th Cir.1989).   Substantial evidence is "such relevant evidence as a reasonable mind might accept as adequate to support a conclusion."   McCormick v. Secretary of Health and Human Servs., 861 F.2d 998, 1001 (6th Cir.1988) (citations omitted).


6
The Administrative Law Judge found that Mr. Williamson retained the residual functional capacity for a limited range of light work.   Thus, the final decision of the Secretary in this case was that the plaintiff was not disabled within the meaning of the Act.

IV.

7
After a careful review of the evidence in this case, the record as a whole and the parties' briefs, we find the Secretary's decision to deny Mr. Williamson's application for benefits is supported by substantial evidence.   Therefore, the judgment of the district court is AFFIRMED.



*
 The Honorable Thomas A. Higgins, United States District Judge for the Middle District of Tennessee, sitting by designation